DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 04/28/2020.
 Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicant is suggested to include information of the figure 3 with associated text of the specification (e.g., the artificial intelligence engine, tailored security package generator, etc.) to the claims to improve the application for providing a better condition for an allowance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 (claims 8 and 15 include similar limitations) recites:
“… regulations associated with network communications to users … processing device is configured to: … extract user data associated with a user … display one or more options … security package on a user device of the user … prompt the user to select … receive the at least one option from the user; and deploy a functionality …”, however, it is not clear (1) whether “a user” is one of the users included before or not; (2) whether the claimed functions (e.g., extracting user data, displaying the option, prompting the user to select, selecting the option from the user, deploying the functionality, etc.) are performed by the processing device or the user device; 
“… displaying one (or more) option(s) associated … prompt the user to select at least one option from the one (or more) option(s), however, it is not clear how to select at least one option from the one option;
“… deploy a functionality associated with the at least one option …”, however, it is not clear (1) whether the single functionality is deployed for the multiple options or not; (2) what the functionality is (e.g., not clear how to define the boundary of the claimed limitation).
 Claims 2-7, 9-14 and 16-20 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

Claims 2, 9 and 16 recite “… generating a selective security package comprising the functionality associated with the at least option selected …”, however, it is not clear whether “the selective security package” is the same as “the custom security package” or not because both are associated with the single option (note: “one or more option(s)” is assumed as “one option”).
Claims 3, 10 and 17 recite “… processing device is configured to transfer the selective security package to … systems associated with handling network communications of the user”, however, it is not clear whether the processing device of the system is transferring the selective security package to itself (e.g., the system) or not.
Claims 4, 11 and 18 recite “… processing device is configured to: identify a network communication initiated by the user; …cause the selective security package to trigger an action”, however, it is not clear (1) whether “the network communication” is the same as “the network communications” included before or not; (2) how the information (e.g., the selective security package) causes the action (or omitting necessary step/component which cause the limitation unclear).
Claims 6 and 13 recite “… triggering the action comprises initiating additional authentication for completing the network communication”, however, it is not clear whether “the additional authentication” is addition to which authentication (e.g., there is not any authentication defined before).
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims recite the limitation of extracting user data to generate security package and asking a user to select one option to deploy, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (or using a pen and a paper) but for the recitation of a processor and storage of a system/product/method. That is, other than reciting “by the processing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “extracting to determining, generating and displaying to select and deploy” in the context of these claims encompasses the user manually performing the claimed functions (e.g., receiving the first name and last name of the user and asking the user which part, first or last, of the name to call the user, etc.). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the pen and paper but for the recitation of a processor, storage, interface (e.g., generic computer components), then it falls within the “Mental Processes” grouping of abstract ideas. According, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites additional element – using the processor for processing, such as getting and determining data, processing and displaying a selection of information to deploy), etc. The system in claimed steps (e.g., determining data and displaying information to select, etc.) is recited at a high-level of generality (e.g., as a generic computer performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component (note: the claimed system does not have any information related to networking, sensor, regulation, location information, exposure levels based on access time information, etc. described in the specification). According, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing apparatus to perform determining and processing information steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan et al. (US 7,831,494 B2).

As per claim 1, Sloan teaches a system for providing selective security regulations associated with network communications to users [see abstract and fig. 1 of Sloan], the system comprising: at least one network communication interface; at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface [see fig. 4 of Sloan], wherein the at least one processing device is configured to:
extract user data associated with a user; determine one or more characteristics based on the extracted user data; generate a custom security package for the user based on the one or more characteristics [fig. 4; col. 3, lines 7-14; col. 7, lines 10-24 of Sloan teaches the processing device is configured to extract user data (e.g., user information to enter the system 102) associated with a user; determine one or more characteristics (e.g., the level of services entitled to the user) based on the extracted user data and generate a custom security package (e.g., the financial models with the service level agreements) for the user based on the one or more characteristics (e.g., the level of services entitled to the user)];
display one or more options associated with the custom security package on a user device of the user; prompt the user to select at least one option from the one or more options; receive the at least one option from the user [figs. 4, 17; col. 7, lines 24-29 of Sloan teaches to display one or more options associated with the custom security package on a user device of the user; prompt the user to select at least one option from the one or more options (e.g., user is prompted to select the model to be used); receive the at least one option from the user (e.g., the selected service agreement and the financial model is received/used by the system for life path model, portfolio modeling and coaching)]; and
deploy a functionality associated with the at least one option from the custom security package [figs. 4-7; col. 7, lines 26-29; col. 8, lines 45-66 of Sloan teaches to deploy a functionality (e.g., coaching) associated with the at least one option from the custom security package (e.g., the selected service agreement and the financial model)].

As per claim 2, Sloan teaches the system of claim 1. 
Sloan further teaches wherein the at least one processing device is configured to deploy the functionality based on: generating a selective security package comprising the functionality associated with the at least option selected by the user; and transferring the selective security package to the user device of the user [figs. 4, 5; col. 8, lines 20-39, 45-48; col. 9, lines 6-24 of Sloan teaches wherein the at least one processing device is configured to deploy the functionality based on: generating a selective security package (e.g., coaching and product solutions or the product recommendation with accompanying rationale) comprising the functionality associated with the at least option selected by the user (e.g., the selected service agreement and the financial model selected by the user); and transferring the selective security package to the user device of the user (e.g., the coaching and product solutions are presented to the user through virtual coach 180)].

As per claim 3, Sloan teaches the system of claim 2. 
Sloan further teaches wherein the at least one processing device is configured to transfer the selective security package to one or more entity systems associated with handling network communications of the user [fig. 4; col. 6, lines 3-13; col. 9, lines 6-10; col. 13, lines 11-17 of Sloan teaches transferring the selective security package to one or more entity systems (e.g., the financial advisor 106 or the user device) associated with handling network communications of the user].

As per claim 4, Sloan teaches the system of claim 3. 
Sloan further teaches wherein the at least one processing device is configured to: 
identify a network communication initiated by the user; determine a type of the network communication [fig. 5; col. 5, lines 18-28, 54-67; col. 7, lines 10-29; col. 10, lines 21-46 of Sloan teaches identify a network communication initiated by the user; determine a type of the network communication (e.g., the webpage environment, telephone, interactive voice response server, etc.)];
identify that the type of the network communication matches with a predetermined type of network communication; and cause the selective security package to trigger an action [figs. 4, 5; col. 7, lines 10-29 of Sloan teaches identify that the type of the network communication matches with a predetermined type of network communication (e.g., the Internet or the wide area network communication); and cause the selective security package to trigger an action (e.g., controlling the user’s access to the modeling tools)].

As per claim 5, Sloan teaches the system of claim 4. 
Sloan further teaches wherein triggering the action comprises generating and transmitting a notification associated with the network communication [figs. 4, 5; col. 8, lines 59-67 of Sloan teaches wherein triggering the action comprises generating and transmitting a notification (e.g., recommending product solutions) associated with the network communication].

As per claim 6, Sloan teaches the system of claim 4. 
Sloan further teaches wherein triggering the action comprises initiating additional authentication for completing the network communication [col. 5, lines 54-67; col. 7, lines 10-29 of Sloan teaches wherein triggering the action comprises initiating additional authentication (e.g., providing login information, identification information, etc.) for completing the network communication].

As per claim 7, Sloan teaches the system of claim 4. 
Sloan further teaches wherein triggering the action comprises deferring completion of the network communication [fig. 2; col. 3, lines 44-47; col. 5, lines 5-45; col. 13, lines 56-67; col. 14, lines 1-11 of Sloan teaches wherein triggering the action comprises deferring completion (e.g., unauthorized access, preventing losses, avoiding unaffordable losses, etc.) of the network communication].

Claims 8-14 are computer program product claims that correspond to the system claims 1-7, and are analyzed and rejected accordingly.
Claims 15-20 are method claims that correspond to the system claims 1-5 and 7, and are analyzed and rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495